
	

115 S2182 IS: Bikini Resettlement and Relocation Act
U.S. Senate
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2182
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2017
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the resettlement and relocation of the people of Bikini.
	
	
		1.Short title
 This Act may be cited as the Bikini Resettlement and Relocation Act.
 2.Resettlement and relocation for the people of BikiniThe matter under the heading trust territory of the pacific islands under the heading Office of territorial affairs under the heading department of the interior in chapter VIII of title I of the Supplemental Appropriations Act, 1982 (Public Law 97–257; 96 Stat. 840), is amended by striking the first proviso and inserting Provided, That such funds, including funds provided pursuant to the Department of the Interior and Related Agencies Appropriations Act, 1989 (Public Law 100–446; 102 Stat. 1774), shall be available for the relocation and resettlement of the Bikini people living on Kili and Ejit Islands, subject to the right of disapproval of the Secretary of the Interior, with the exercise of the right to continue until the date on which the Secretary of the Interior submits to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a resettlement plan developed in coordination with the Bikini Atoll leadership: Provided further, That, until the date on which a resettlement plan approved by the Secretary of the Interior has been submitted to each of the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, for any fiscal year, annual expenditures from the Resettlement Fund established by this section and pursuant to the Department of the Interior and Related Agencies Appropriations Act, 1989 (Public Law 100–446; 102 Stat. 1774), may not exceed 5 percent of the principal of the Fund, based on the average market value of the Fund for the previous 5 fiscal years, as determined as of September 30 of each fiscal year:.
